Order entered February 22, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01108-CR

                                 JIMMY PORRAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F06-19430-U

                                           ORDER
         Before the Court is appellant’s February 20, 2019 motion to set aside court-appointed

counsel’s brief and allow retained counsel to file a brief. On September 14, 2018, appellant gave

notice of appeal and requested the appointment of counsel to represent him. The trial court

appointed Sharita Blacknall to be appellant’s counsel. On December 3, 2018, John D. Nation

filed an entry of appearance as counsel with the Court. No motion to substitute counsel was

filed.

         Retained and appointed counsel requested successive extensions on appellant’s brief. On

February 19, 2019, appointed counsel filed an Anders brief but did not file a motion to withdraw

to accompany the brief. Retained counsel now moves to set aside the Anders brief appointed
counsel filed and to allow retained counsel to file a brief before the current March 11, 2019

briefing deadline.

       We GRANT the motion. We STRIKE the brief filed on appellant’s behalf on February

19, 2019 by appointed counsel Sharita Blacknall.

       On our own motion, we DIRECT the Clerk of the Court to REMOVE Sharita Blacknall

and SUBSTITUTE John D. Nation as counsel for appellant. All future correspondence should

be sent to John D. Nation; 4925 Greenville Ave.; Suite 200; Dallas, Texas 75206; telephone:

(214) 800-5160; facsimile: (214) 800 5161; email: nationlawfirm@gmail.com.

       Appellant’s brief shall be due on or before March 11, 2019.


                                                   /s/    LANA MYERS
                                                          JUSTICE